—Order, Supreme Court, New York County (Eugene L. Nardelli, J.), entered on or about April 3, 1992, which, inter alia, granted plaintiff’s motion to file a late notice of claim, nunc pro tunc, and denied defendant’s cross motion to dismiss plaintiff’s claim for legal insufficiency, unanimously affirmed, without costs.
In the absence of a showing that the delay in serving the notice of claim has prejudiced the defendant public corpora*502tion in maintaining a defense on the merits, and in light of the initial confusion concerning the identity of the officers who obtained and exercised the warrant, the IAS Court did not abuse its discretion, notwithstanding the absence of a specific finding validating the reasonableness of plaintiff’s excuse (see, Matter of Toro v New York City Hous. Auth., 182 AD2d 358). Concur—Sullivan, J. P., Carro, Wallach and Rubin, JJ.